Citation Nr: 0836505	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-05 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) from July 
31, 2002, to February 7, 2007.

2.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD) from 
February 7, 2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004  rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted entitlement to service connection for 
PTSD, assigning a 10 percent evaluation with an effective 
date of July 31, 2002.  In a September 2004 Decision Review 
Officer (DRO) decision the RO increased the veteran's rating 
to 50 percent, effective July 31, 2002, and in a June 2007 
rating decision the RO increased the veteran's rating to 70 
percent, effective February 6, 2007.

The veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in June 2006.  A transcript 
of the hearing is of record.

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 (2007) is 
not necessary, however, as the veteran waived RO 
consideration of the new evidence.

In October 2006 the Board remanded the veteran's current 
claim for further development, including a VA examination to 
assess the current severity of the veteran's PTSD disability.

The issues have been re-characterized to comport to the 
evidence of record.  

The issue of entitlement to a TDIU is presently pending at 
the RO and is not before the Board at this time.
FINDINGS OF FACT

1.  For the period of July 31, 2002, to February 7, 2007, the 
veteran's PTSD was manifested by no more than occupational 
and social impairment, with reduced reliability and 
productivity; and GAF scores of ranging from 40 to 60.

2.  From February 7, 2007, the veteran's PTSD is manifested 
by no more than occupational and social impairment, with 
deficiencies in most areas; and a current GAF score of 50.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for the period of July 31, 2002, to February 7, 2007, 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2007).

2.  The criteria for an initial evaluation in excess of 70 
percent from February 7, 2007, for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic 
Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.
The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The evaluations to be assigned the now-service connected PTSD 
disability is a "downstream" issue.  Hence, additional 
notification is not required.  See Hartman v. Nicholson, 19 
Vet. App. 473 (2006) aff'd by Hartman v. Nicholson, No. 06-
7303 (Fed. Cir. Apr. 5, 2007).  Notwithstanding, the RO 
provided the appellant with pre-adjudication notice with 
regard to entitlement to service connection in November 2002 
and January 2003 letters.  Additional notice, including that 
concerning the issues of establishing higher evaluations and 
effective dates, was provided by March 2006 and January 2007 
letters.  The claim was subsequently re-adjudicated in April 
and June 2007 supplemental statements of the case (SSOCs).  
The veteran had the opportunity to submit additional argument 
and evidence, and to meaningfully participate in the 
adjudication process.  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran 
medical examinations and opinions as to the severity of his 
service-connected PTSD disability.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

The RO originally granted service connection for a PTSD 
disability in March 2004, assigning a 10 percent rating with 
an effective date of July 31, 2002.  In a September 2004 DRO 
decision the RO increased the veteran's rating to 50 percent, 
effective July 31, 2002, and in a June 2007 rating decision 
the RO increased the veteran's rating to 70 percent, 
effective February 7, 2007.  

At his June 2006 hearing the veteran testified that he cannot 
control his anger and that his outbursts are aggravated by 
the current conflicts in Iraq and Afghanistan.  He also 
testified that he has had thoughts of suicide, but has never 
attempted suicide.  The veteran's brother submitted a letter 
noting that the veteran retired from his job early because of 
problems with PTSD and that he has had continual nightmares 
and flashbacks about his experiences in Vietnam.  The veteran 
also submitted a letter dated in May 2006 indicating that he 
was laid off for four weeks because of a significant schedule 
decrease by the company's primary customer.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7 (2007).  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as well as the entire history of 
the veteran's disorder in reaching its decision, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran is currently rated as 70 percent disabled under 
the general rating formula for mental disorders.  See 38 
C.F.R. § 4.130, DC 9411.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of  
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  

VA treatment records dated in August 2003 note that the 
treating clinician, who is a re-adjustment counseling 
specialist, was of the impression that the veteran suffers 
from PTSD and experiences major impairment in occupational 
functioning, in relationships, and in mood.  He also 
experiences anxiety and stress related to service and this 
negatively affects mental focus, concentration, short-term 
memory function, and the ability to relate to others.  Angry 
outbursts and sleep disruptions were also noted.  The 
criteria for a GAF of less than 40 was noted.

VA treatment records dated in October 2003 note that the 
veteran was given a diagnosis of PTSD, that he was neatly 
groomed and appropriately dressed, had a depressed affect and 
mood, that his speech was logical, coherent, and goal 
directed, that he denied the presence of auditory, visual, or 
tactile hallucinations, and that he denied the presence of 
suicidal thoughts, plans, or intents.  A GAF score of 60 was 
assigned.

A VA examination was conducted in December 2003.  The 
veteran's claim file was reviewed by the examiner.  The 
veteran reported that he has chronic sleep problems, 
nightmares, flashbacks, that he easily startles, that he is a 
loner and avoids crowds, that he is hypervigilant in public, 
and that he has no hobbies.  A mental status examination 
found that the veteran was casually and neatly dressed, that 
his affect was tearful when talking about his war 
experiences, that he reported visual hallucinations in the 
past, that he had no delusions or thought disorders, that he 
had no suicidal ideation or attempts, and that he showed fair 
insight into his condition.  A diagnosis of PTSD was given 
and a GAF score of 52 was assigned.  

VA treatment records dated in April 2005 note that the 
veteran said he was laid off again for seven weeks and went 
back to work last month.  It was noted that the veteran was 
neatly groomed and appropriately dressed, had pleasant and 
cooperative behavior, had a full range of affective 
expression, that his speech was logical, coherent, and goal 
directed, that his mood was euthymic, that he denied the 
presence of auditory, visual, or tactile hallucinations, and 
that he denied the presence of suicidal thoughts, plans, or 
intents.  A diagnosis of PTSD was given.

A VA examination was conducted in February 2007.  A mental 
status examination was conducted and it was noted that the 
veteran was casually dressed, that his speech was normal in 
form and rate, that his affect was depressed and tearful when 
talking about Vietnam, that his mood was depressed, that 
there were no hallucinations or delusions, no formal thought 
disorder, no suicidal plan or intent, that he has good 
insight and judgment, that he has limited motivation and 
interest in the future, and that he has no major cognitive 
problems.  The veteran reported that he continues to have 
problems with sleep, nightmares, and flashbacks.  A diagnosis 
of PTSD was given and a GAF of 50 was noted.  The examiner 
noted that the veteran has recurrent intrusive dreams and 
marked avoidance and hypervigilance, and that these symptoms 
have worsened over the years.  It was noted that the 
veteran's GAF score of 50 reflects that his symptoms were 
serious at that time and caused major impairment in his 
occupational and social functioning.  

On the whole, for the period of July 31, 2002, to February 7, 
2007, the evidence more nearly approximates the criteria for 
a 50 percent, rather than a 70 percent, rating.  The medical 
evidence does not demonstrate findings of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and 
neglect of personal appearance and hygiene, which would be 
indicative of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  See 38 C.F.R. § 
4.130, DC 9411.  The veteran testified that he has had 
thoughts of suicide, there is evidence of record that 
indicates that the veteran has sleep problems, flashbacks, 
hypervigilance, and difficulty in adapting to stressful 
circumstances and the inability to establish and maintain 
effective relationships.  The August 2003 treatment record 
notes that his PTSD affects his short term memory function 
and mental focus; however, these symptoms alone, in the 
absence of other symptoms of the severity prescribed for a 70 
percent rating, do not establish that the veteran's PTSD more 
nearly approximates the criteria for a 70 percent, rather 
than a 50 percent, rating for the period of July 31, 2002, to 
February 7, 2007.  In addition, although the reported GAF 
scores of record vary from less than 40 to 60, which do 
indicate serious symptoms, these scores alone does not 
entitle to the veteran to a 70 percent rating for the period 
of July 31, 2002, to February 7, 2007, in the absence of 
corroborating symptoms that would be indicative of 
occupational and social impairment with deficiencies in most 
areas contemplated by a 70 percent rating.  

Likewise, on the whole, from February 7, 2007, the evidence 
more nearly approximates the criteria for a 70 percent, 
rather than a 100 percent, rating.  The medical evidence does 
not demonstrate findings of gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name, which would be indicative of total occupational and 
social impairment.  See 38 C.F.R. § 4.130, DC 9411.  The 
veteran testified that he has had thoughts of suicide, there 
is medical evidence of record that indicates that the veteran 
has sleep problems, flashbacks, and hypervigilance, and the 
August 2003 treatment record notes that his PTSD affect his 
short term memory function and mental focus; however, these 
symptoms alone, in the absence of any symptoms of the 
severity prescribed for a 100 percent rating, do not 
establish that the veteran's PTSD more nearly approximates 
the criteria for a 100 percent, rather than his current 70 
percent, rating.  In addition, although the reported GAF 
scores of record vary from less than 40 to 60, which do 
indicate serious symptoms, these scores alone does not 
entitle to the veteran to a 100 percent rating in the absence 
of corroborating symptoms that would be indicative of total 
occupational and social impairment contemplated by a 100 
percent rating.  

At no time since February 7, 2007, has the veteran's 
disability met or nearly approximated the criteria for a 
rating in excess of 70 percent.  See Hart v. Mansfield, No. 
05-2424, slip op. at 4 and 5.

The Board has considered the statements of the veteran and 
his brother.  The veteran is competent as a lay person to 
report that on which he has knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, neither the veteran, nor 
his brother, are competent to offer a medical opinion as to 
the extent of his disability, as there is no evidence of 
record that they have specialized medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Nor does the veteran qualify for extra-schedular 
consideration for his service-connected PTSD disability.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 2008 WL 1815618 
(Ct. Vet. App. April 23, 2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the veteran's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id. at *3.  
If not, the second step is to determine whether the 
claimant's exceptional disability picture exhibits other 
related factors identified in the regulations as "governing 
norms."  Id. at *3; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id. at 
*3-4.

Here, the record does not establish that the rating criteria 
are inadequate.  To the contrary, the very symptoms that the 
veteran describes and the findings made by the various mental 
health professionals are the symptoms included in the 
criteria found in the rating schedule for mental 
disabilities.  And as discussed above, when veteran's 
symptoms and the effects of his PTSD disability are compared 
to the criteria in the ratings schedule, the respective 50 
rating for the period of July 31, 2002, to February 7, 2007, 
and the 70 percent rating from February 7, 2007, accurately 
reflect the level of severity of his disability.  The 
schedular criteria are not inadequate for rating this 
veteran's PTSD disability.  As a result, the other two steps 
in the analysis of extra-schedular ratings need not be 
reached.

The preponderance of the evidence is against an initial 
evaluation in excess of a 50 rating for the period of July 
31, 2002, to February 7, 2007, and in excess of a 70 percent 
rating from February 7, 2007, for PTSD; there is no doubt to 
be resolved; and increased ratings are not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.







ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) from July 31, 2002, 
to February 7, 2007, is denied.

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD) from February 7, 
2007, is denied.









____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


